Citation Nr: 0736169	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-38 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Service connection for a right ankle condition.

2.  Service connection for a low back condition.

3.  Service connection for gout.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

A videoconference hearing in this matter was originally 
scheduled for November 2007.  The veteran requested that the 
hearing be cancelled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

In this case, a remand is necessary to obtain relevant 
medical records identified by the veteran.  The veteran 
contends that he sustained a right ankle injury during 
service.  In the November 2004 Notice of Disagreement, the 
veteran stated that he fractured his right ankle during 
service in 1967 when he was walking across the grounds of the 
Presidio and stepped into a hole.  He stated that he was 
treated, "at the area hospital for military personnel."  On 
remand, the RO/AMC should attempt to obtain treatment records 
from the Letterman Army Hospital, Presidio, San Francisco, 
California.

Relevant treatment records from Methodist Hospital are also 
outstanding.  In an authorization received in January 2005, 
the veteran indicated that he was treated at Methodist 
Hospital in 1972.  In 2005, the RO requested treatment 
records from Methodist Hospital in San Antonio.  The 
treatment records provided by Methodist Hospital in response 
to the RO's request do not pertain to the veteran.  They are 
the records of a female patient with the same first and last 
name as him.  The RO considered the Methodist Hospital 
records in the November 2005 Statement of the Case (SOC) that 
denied the veteran's claims.  The Board has removed the 
misfiled documents from the claims file and returned them to 
the RO.  On remand, the RO/AMC should make another attempt to 
obtain the veteran's treatment records from Methodist 
Hospital.   

In addition, in an authorization form received in January 
2005, the veteran indicated that he received treatment for 
his back disability at Nix Hospital in San Antonio in 1972, 
Southeast Baptist Hospital in San Antonio in April 1992 and 
West Jefferson Hospital in Marrero, Louisiana in February 
1980.  It does not appear that the RO attempted to obtain 
those records.  Therefore, on remand, the RO/AMC should 
attempt to obtain the records identified by the veteran.      

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain current 
authorization for the release of medical 
records.  Attempt to obtain treatment 
records from Letterman Army Hospital, 
Presidio, San Francisco, California.  
Efforts to obtain the treatment records 
should be documented in the claims file, 
and the veteran should be informed of the 
status of all requests.  Any records 
obtained should be associated with the 
claims file. 

2.  Attempt to obtain the relevant 
treatment records from Nix Hospital, 
Southeast Baptist Hospital, West Jefferson 
Hospital and Methodist Hospital.  Efforts 
to obtain treatment records should be 
documented in the claims file, and the 
veteran should be informed of the status 
of all requests.  Any records obtained 
should be associated with the claims file.  

3.  If medical records show that the 
veteran was treated during service for a 
right ankle injury, the veteran should be 
scheduled for a VA orthopedic examination.  
The claims file should be provided to the 
examiner before the examination, and the 
examiner should indicate in the 
examination report that the file was 
reviewed.  After a thorough examination, 
the examiner should diagnose any right 
ankle disability and should state whether 
it is at least as likely as not (50 
percent or greater likelihood) related to 
an injury in service.  
  
4.  Following completion of the requested 
development, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



